DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
“the outer pipe can be flowed through by the gaseous fuel towards of an engine-side end of the double-walled gas line” should read “the outer pipe can be flowed through by the gaseous fuel towards an engine-side end of the double-walled gas line” 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuexen (US Patent Application Publication 2016/0348613) in view of Prunnbauer (US Patent Application Publication 2015/0267647).
Regarding claim 1, Tuexen discloses a gas supply system for an engine having cylinders that is designed as a gas engine or a dual fuel engine, comprising: 

a double-walled gas line (13, 15) extending from the gas regulating station to the cylinders (7B), which comprises: 
	an inner pipe (21) [0043];
	an outer pipe (23) which surrounds the inner pipe at least in sections [0043], 
	wherein in the gas fuel operating mode of the double-walled gas line, emanating from a gas regulating station-side end of the double-walled gas line, the outer pipe can be flowed through by the gaseous fuel towards of an engine-side end of the double-walled gas line [0041],
	an inert gas purging line (53);
a first shut-off valve (59A) assigned to the inert gas purging line, 
wherein in a purging mode of the engine, with the first shut-off valve in an opened state, inert gas can be fed via the inert gas purging line to the outer pipe of the double-walled gas line at the gas regulating station-side end of the double-walled gas line [0046]. 
Tuexen does not disclose the inert gas flows through the outer pipe towards an engine-side end of the double-walled gas line, wherein the inert gas passes into the inner pipe and, via the inner pipe, flows back towards the gas regulating station-side end of the double-walled gas line where the inert gas then exits. 
Prunnbauer discloses a gas supply system for an engine (3) having cylinders (5) that is designed as a gas engine or a dual fuel engine, wherein an inert gas flows through an outer pipe (9, 21) of a double-walled gas line towards an engine-side end of the double-walled gas line, where the inert gas passes into an inner pipe (25) and, via the inner pipe, flows back towards the gas regulating station-side end of the double-walled gas line the inert gas then exits [0040-0042, as shown in Figure 2]. 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to route the inert gas through the outer pipe path disclosed by Prunnbauer during the purging mode disclosed by Tuexen to reduce outlay on system construction and to ensure reliable ignition or starting of the engine on gaseous fuel. 
Regarding claim 2, Tuexen further discloses the first shut-off valve is in a closed state when the engine is supplied with gaseous fuel [0058-0059]. 
Regarding claim 3, Tuexen further discloses a gas line extends in a region of the gas regulating station towards the gas regulating station-side end of the double-walled gas line (as shown in Figure 2);
at least one gas shut-off valve is integrated in the gas line (39B);
wherein the gas line merges into the inner pipe of the double-walled gas line or provides the double-walled gas line (as shown in Figure 2); 
at least one vent line with a vent valve (39C) integrated in the at least one vent line branches off the gas line in a region between the at least one gas shut-off valve and the gas regulating station-side end of the double-walled gas line;
wherein when the vent valve is in an open state and the gas shut-off valve is in a closed state the inert gas exiting from the double-walled gas line at the gas regulating station-side end in a purging mode of the engine is discharged via the at least one vent line [0074]. 
Regarding claim 4, Tuexen further discloses a pressure sensor (33, 35) connected to the double-walled gas line, configured to detect a pressure drop of the double-walled gas line filled with the inert gas. 

Prunnbauer discloses a valve (29) that is provided at an engine-side end of the double-walled gas line, which in a purging mode permits passage of the inert gas from the outer pipe of the double-walled gas line into the inner pipe of the double-walled gas line [0046]. 
Prunnbauer teaches that the gas supply system reduces outlay on construction or manufacture for fuel gas purging [0007]. Prunnbauer further discloses that displacing the fuel gas using the inert gas in this way is a simple method of accomplishing refilling of the gas rail, which ensures reliable ignition or starting of an engine operating on gaseous fuel [0021]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to route the inert gas through the outer pipe path disclosed by Prunnbauer during the purging mode disclosed by Tuexen for the reasons specified in reference to claim 1 above.  
Claim(s) 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuexen (US Patent Application Publication 2016/0348613) in view of Prunnbauer (US Patent Application Publication 2015/0267647) and further in view of Bleyer (US Patent Application Publication 2015/0354520).
Regarding claim 6, Tuexen, as modified by Prunnbauer discloses the system of claim 1 as discussed above but does not disclose the outer pipe of the double-walled gas line in the gas fuel operating mode of the engine can be flowed through by purging in towards the gas regulating station for discharging a gas leakage, the gas supply system further comprising: 

a purge air discharge line configured to discharge the purge air from the outer pipe at the gas regulating station-side end of the double-walled gas line;
a second shut-off valve assigned to the purge air supply line; and
a third shut-off valve assigned to the purge air discharge line, 
wherein the second and third shut-off valves are closed in the purging mode of the engine and open in the gas fuel operating mode of the engine. 
Bleyer discloses a gas supply system for an engine (102) having cylinders (104) that is designed as a gas engine or a dual fuel engine [0020], wherein
the outer pipe (130) of a double-walled gas line (112) in a gas fuel operating mode of the engine can be flowed through by purging in towards a gas regulating station (that includes 136-141, 146, 148) for discharging a gas leakage [0032], the gas supply system further comprising: 
a purge air supply line (connected to 138) configured to feed purge air to the outer pipe at the engine-side end of the double-walled gas line (as shown in Figure 1);
a purge air discharge line (110) configured to discharge the purge air from the outer pipe at the gas regulating station-side end of the double-walled gas line;
a second shut-off valve (142) assigned to the purge air supply line; and
a third shut-off valve (144) assigned to the purge air discharge line, 
wherein the second and third shut-off valves are closed in the purging mode of the engine and open in the gas fuel operating mode of the engine [0018].
Bleyer teaches that there is a possibility that the gaseous fuel leaks out through the inner wall of the double-walled gas line. To prevent the gaseous fuel from spreading the purging mode is selectively performed with the second and third shut-off valves [0002]. 

Regarding claim 7, Tuexen, as modified by Prunnbauer and Bleyer, discloses the system of claim 6 as discussed above. Tuexen further discloses wherein in the gas fuel operating mode of the engine gaseous fuel is combusted in the engine, the first shut-off valve is closed [0024]. 
Tuexen does not disclose the second and third shut-off valves and thus does not disclose the second and third shut-off valves are open when in the gas fuel operating mode of the engine. 
Bleyer discloses an engine having a gas fuel operating mode wherein the second and third shut-off valves are open [0018]. 
Bleyer teaches Bleyer teaches that there is a possibility that the gaseous fuel leaks out through the inner wall of the double-walled gas line. To prevent the gaseous fuel from spreading the purging mode is selectively performed with the second and third shut-off valves [0002]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the valves and purge supply lines disclosed by Bleyer with the system disclosed by Tuexen for the reasons specified in reference to claim 6 above. 
Regarding claim 8, Tuexen, as modified by Prunnbauer and Bleyer, discloses the system of claim 6 as discussed above. Tuexen further discloses wherein in a purging mode of the engine no gaseous fuel is combusted in the engine, and in a dual-fuel engine for a transition to a liquid fuel operating mode of the engine, the first shut-off valve is open [0068]. 
Tuexen does not disclose the second and third shut-off valves and thus does not disclose the second and third shut-off valves are open when in the gas fuel operating mode of the engine. 

Bleyer teaches that there is a possibility that the gaseous fuel leaks out through the inner wall of the double-walled gas line. To prevent the gaseous fuel from spreading the purging mode is selectively performed with the second and third shut-off valves [0002]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the valves and purge supply lines disclosed by Bleyer with the system disclosed by Tuexen for the reasons specified in reference to claim 6 above. 
Regarding claim 9, Tuexen further discloses when in the purging mode of the engine no gaseous fuel is combusted in the engine, and in a dual-fuel engine for a transfer into a liquid fuel operating mode of the engine, the double-walled gas line is filled with inert gas, the first shut-off valve is then closed and a pressure in the double-walled gas line then monitored via a pressure sensor [0012] [0027-0028]. 
Regarding claim 10, Tuexen discloses a method for operating a gas supply system for an engine having cylinders that is designed as a gas engine or a dual fuel engine having: 
a gas regulating station (3, 23) configured to supply the engine (7) in a gas fuel operating mode with a gaseous fuel of constant gas pressure as a function of a requested engine output [0050] [0065] [0079-0080]; 
a double-walled gas line (13, 15) extending from the gas regulating station to the cylinders (7B), which comprises: 
	an inner pipe (21) [0043];
	an outer pipe (23) which surrounds the inner pipe at least in sections [0043], 
	wherein in the gas fuel operating mode of the double-walled gas line, emanating from a gas regulating station-side end of the double-walled gas line, the outer pipe can be flowed through by the gaseous fuel towards of an engine-side end of the double-walled gas line [0041],

a first shut-off valve (59A) assigned to the inert gas purging line, 
wherein in a purging mode of the engine, with the first shut-off valve in an opened state, inert gas can be fed via the inert gas purging line to the outer pipe of the double-walled gas line at the gas regulating station-side end of the double-walled gas line [0046]. 
Tuexen does not disclose the inert gas flows through the outer pipe towards an engine-side end of the double-walled gas line, wherein the inert gas passes into the inner pipe and, via the inner pipe, flows back towards the gas regulating station-side end of the double-walled gas line where the inert gas then exits. 
Prunnbauer discloses a gas supply system for an engine (3) having cylinders (5) that is designed as a gas engine or a dual fuel engine, wherein an inert gas flows through an outer pipe (9, 21) of a double-walled gas line towards an engine-side end of the double-walled gas line, where the inert gas passes into an inner pipe (25) and, via the inner pipe, flows back towards the gas regulating station-side end of the double-walled gas line the inert gas then exits [0040-0042, as shown in Figure 2]. 
Prunnbauer teaches that the gas supply system reduces outlay on construction or manufacture for fuel gas purging [0007]. Prunnbauer further discloses that displacing the fuel gas using the inert gas in this way is a simple method of accomplishing refilling of the gas rail, which ensures reliable ignition or starting of an engine operating on gaseous fuel [0021]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to route the inert gas through the outer pipe path disclosed by Prunnbauer during the purging mode disclosed by Tuexen to reduce outlay on system construction and to ensure reliable ignition or starting of the engine on gaseous fuel.
Tuexen, as modified by Prunnbauer discloses the system of claim 1 as discussed above but does not disclose the outer pipe of the double-walled gas line in the gas fuel operating mode of the engine 
a purge air supply line configured to feed purge air to the outer pipe at the engine-side end of the double-walled gas line;
a purge air discharge line configured to discharge the purge air from the outer pipe at the gas regulating station-side end of the double-walled gas line;
a second shut-off valve assigned to the purge air supply line; and
a third shut-off valve assigned to the purge air discharge line, 
wherein the second and third shut-off valves are closed in the purging mode of the engine and open in the gas fuel operating mode of the engine. 
Bleyer discloses a gas supply system for an engine (102) having cylinders (104) that is designed as a gas engine or a dual fuel engine [0020], wherein
the outer pipe (130) of a double-walled gas line (112) in a gas fuel operating mode of the engine can be flowed through by purging in towards a gas regulating station (that includes 136-141, 146, 148) for discharging a gas leakage [0032], the gas supply system further comprising: 
a purge air supply line (connected to 138) configured to feed purge air to the outer pipe at the engine-side end of the double-walled gas line (as shown in Figure 1);
a purge air discharge line (110) configured to discharge the purge air from the outer pipe at the gas regulating station-side end of the double-walled gas line;
a second shut-off valve (142) assigned to the purge air supply line; and
a third shut-off valve (144) assigned to the purge air discharge line, 
wherein the second and third shut-off valves are closed in the purging mode of the engine and open in the gas fuel operating mode of the engine [0018].

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the valves and purge supply lines disclosed by Bleyer with the system disclosed by Tuexen to contain the gaseous fuel if it leaks through the inner wall of the double-walled gas line. 
Regarding claim 11, Tuexen, as modified by Prunnbauer and Bleyer, discloses the system of claim 10 as discussed above. Tuexen further discloses wherein in a purging mode of the engine no gaseous fuel is combusted in the engine, and in a dual-fuel engine for a transition to a liquid fuel operating mode of the engine, the first shut-off valve is open [0068]. 
Tuexen does not disclose the second and third shut-off valves and thus does not disclose the second and third shut-off valves are open when in the gas fuel operating mode of the engine. 
Bleyer discloses an engine having a transition to a liquid fuel operating mode wherein the second and third shut-off valves are closed [0018]. 
Bleyer teaches that there is a possibility that the gaseous fuel leaks out through the inner wall of the double-walled gas line. To prevent the gaseous fuel from spreading the purging mode is selectively performed with the second and third shut-off valves [0002]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the valves and purge supply lines disclosed by Bleyer with the system disclosed by Tuexen for the reasons specified in reference to claim 6 above. 
Regarding claim 12, Tuexen further discloses when in the purging mode of the engine no gaseous fuel is combusted in the engine, and in a dual-fuel engine for a transfer into a liquid fuel operating mode of the engine, the double-walled gas line is filled with inert gas, the first shut-off valve is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747